Title: To Thomas Jefferson from Marbois, 29 January 1782
From: Barbé-Marbois (Barbé de Marbois), François
To: Jefferson, Thomas


        
          Monsieur
          A Philadelphie le 29. Janvier 1782.
         Il y a quelques jours que M. Charles Thompson me parla d’un ecrït contenant des reponses à des questions que j’ay pris la liberté de vous adresser l’année derniere, et me dit que vous desiriés que je lui en donnasse communication: Je l’aurois fait avec beaucoup d’empressement, Monsieur; mais elles ne me sont point parvenues quoiqu’il y ait deja quelque tems que M. Thompson m’en a parlé et que M. le Chevalier d’Annemours m’en a ecrit. Je ne puis vous exprimer combien je suis sensible à cette perte. Je desire que vous ayiés gardé une copie de ces reponses, et je l’espere: dans ce cas, je vous supplie d’avoir la bonté de me l’adresser par une voye sûre et d’être bien persuadé de toute ma reconnoissance: Elle est d’autant plus grande que je sais combien vos momens ont été et sont precieux et nous avons vu avec la plus grande satisfaction que vos compatriotes se sont empressés à le reconnoitre et à vous  marquer la gratitude qu’ils ont des services que vous leur avés rendus pendant la durée de votre gouvernement.
        Je suis avec respect, Monsieur, Votre très humble et très obéissant serviteur,
        
          De Marbois
        
      